ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 11-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method for determining dissemination heat degree of network information…
	analyzing, by a processor, N levels of sharing data during N levels of sharing of specific network information during an information dissemination process that distributes the specific network information via a network, to determine parameters related to each sharing level of the specific network information
	predicting, by the processor, a sharing level of the specific network information for a subsequent information dissemination process 

Claims 2-5 are allowable due to their dependence on allowable claim 1.

Claim 11 is a computing system with substantially similar claim language as claim 1. 
Claims 12-15 are allowable due to their dependence on allowable claim 11.

The amendments and arguments made by the Applicant on September 23, 2021, of independent claims 1 and 11, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “analyzing, by a processor, N levels of sharing data during N levels of sharing of specific network information during an information dissemination process that distributes the specific network information via a network, to determine parameters related to each sharing level of the specific network information” and the specificity of, “predicting, by the processor, a sharing level of the specific network information for a subsequent information dissemination process associated with the network based on the dissemination heat degree S of the specific network information…and facilitating, by the processor, the subsequent information dissemination process that further distributes the specific network information via the 

Li et al (US 2017/0323313) teaches an information propagation method and system which includes determining a first user corresponding to to-be-propagated information, the first user being a user whose influence is greater than a preset value in an interest type network to which the first user belongs…and acquiring a user relation network that takes the first user as a starting point, and propagating the information in the user relation network by taking the first user as a starting point. Herzig et al (US 2016/0055253) teaches identifying influencers in a computer network by adjusting influence weights of corresponding participants of a computer network, where the influence weights relate to a topic, where each of the influence weights is adjusted in accordance with a predefined adjustment function, and where the predefined adjustment function uses…a) the influence weight of any of the participants that disseminated content via the computer network, where the content relates to the participant whose influence weight is being adjusted…b) a participant topic similarity value of any of the participants that disseminated the content, where the participant topic similarity value relates to the topic…and c) a relationship topic similarity value of any relationship between the participants that disseminated the content and the participant whose influence weight is being adjusted, where the relationship topic similarity value relates to the topic, and then ranking the participants by their influence weights. Lastly, Chen et al (US 2011/0252027) teaches system and method for .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEREMY A DELOZIER/Examiner, Art Unit 2857      

/REGIS J BETSCH/Primary Examiner, Art Unit 2857